Citation Nr: 1602391	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-11 784A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for service connected degenerative changes of the lumbar spine with radiating leg pain (lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 2006 until June 2007, and from May 2008 until May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that the Veteran submitted a timely notice of disagreement with a November 2009 rating decision which denied service connection for bilateral hearing loss, and granted service connection for a left shoulder disability with a disability rating of 0 percent effective, effective May 27, 2009.  In a March 2010 written statement, and prior to certification to the Board, the Veteran requested to withdraw his appeal as to these issues.  As these claims are no longer on appeal, the Board has limited its scope accordingly.

Lastly, the Board notes that additional evidence was submitted by the Veteran in June 2010 pertaining to his claim for service connection for tinnitus, which was not addressed by the RO in either a statement of the case or a rating decision prior to certification to the Board.  The Board acknowledges the Veteran did not waive such consideration by the RO; however, as the Board finds that the evidence of record is sufficient to substantiate the claim for service connection for tinnitus, a remand for consideration of the additional evidence by the RO is not warranted.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus is at least as likely as not etiologically related to acoustic trauma sustained in active service.

2.  Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal, the Veteran's lumbar spine disability has been characterized by forward flexion limited to 30 degrees due to functional loss caused by pain, but no ankylosis.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial disability rating of 40 percent, but no higher, for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issue of entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, VA provided adequate notice in letters sent to the Veteran in January 2010.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With regard to the issue of entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination in December 2010.  That examination described the Veteran's lumbar spine disability, took into consideration the relevant history, and provided adequate rationales for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to grant service connection for tinnitus, further assistance is unnecessary to aid the Veteran in substantiating that claim. 

Service Connection

The Veteran claims entitlement to service connection for tinnitus.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report when they first experienced tinnitus and that the symptoms have continued since service. Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

The Veteran claims that he was exposed to hazardous noise as an assaultman, that he experienced symptoms of tinnitus in service, and that those symptoms have continued since.  

The Veteran's service treatment records (STRs) show that the Veteran first developed tinnitus symptoms in service.  The Veteran's entrance examination showed normal hearing bilaterally.  The Veteran was deployed to Iraq from September 2008 until April 2009.  In a January 2009 post-deployment health assessment, the Veteran noted that he had trouble hearing, and that he was concerned about his health due to exposure to loud noises.  In an August 2009 post deployment health re-assessment, the Veteran reported trouble hearing and ringing in his ears that had its onset during his deployment to Iraq.  

In August 2009, the Veteran was afforded a VA audio evaluation.  At that time, the Veteran reported bilateral ringing tinnitus that occurred approximately 2 to 3 times per week, and lasted a few seconds to a few minutes in duration.  The Veteran reported that he served as an assaultman, and was exposed to heavy artillery and rocket noise.  In particular, he reported that at one point his hearing protection fell out while he was shooting a rocket launcher.  Following the blast, the Veteran reported experiencing a few days of ringing and decreased hearing in the left ear.  As the Veteran's STRs were unavailable at the time of the evaluation, the audiologist stated they were unable to provide a medical opinion as to the etiology of the Veteran's tinnitus.

In an undated follow-up opinion by the same audiologist, and upon review of the Veteran's STRs, the audiologist opined that the Veteran's tinnitus was at least as likely as not related to noise and/or other conditions encountered in the military.  In support of that opinion, the audiologist noted that on the January 2009 post deployment health assessment, the Veteran indicated that he was still bothered by hearing trouble that began during deployment.  The audiologist further noted that the Veteran's current complaints of tinnitus were within one year of separation from service.  

In another follow-up opinion by the same audiologist dated February 2010, the audiologist opined that the Veteran's tinnitus was not at least as likely as not related to the Veteran's in-service noise exposure.  In support of that opinion, the audiologist noted that the Veteran's entrance and exit examinations showed normal hearing bilaterally, and that his current hearing thresholds were within normal limits.

In lay statements dated August 2009, two of the Veteran's fellow servicemen stated that, since returning from deployment, the Veteran had hearing difficulty evidenced by louder than normal conversational tone, and difficulty hearing others.  

In September 2009, the Veteran presented for a VA physical examination.  At that time he reported ongoing tinnitus symptoms.

Based on the foregoing, the Board finds that it is at least as likely as not that the Veteran's tinnitus was incurred in active duty.  First, the Board notes that the Veteran's military occupation specialty was infantry assaultman.  The Veteran has credibly testified that, as an assaultman, he was routinely exposed to hazardous noise from heavy artillery.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma in service.

Second, resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's tinnitus is etiologically related to the acoustic trauma that he suffered in service.  The Veteran has competently and credibly reported his symptoms of tinnitus in service, and the record shows that he has consistently complained of tinnitus symptoms following release from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Additionally, there is a medical opinion of record finding that the Veteran's tinnitus is etiologically related to his active service.  The Board assigns significant probative weight to the undated addendum opinion from the 2009 audiologist that considered the Veteran's in-service noise exposure, documented in-service complaints of hearing problems, and assertions regarding continuity of symptomatology following service.  The Board is unclear as to why the 2009 audiologist provided an additional, contradictory addendum opinion regarding the etiology of the Veteran's tinnitus.  The second addendum opinion, however, failed to consider the documented in service complaints of tinnitus, or the Veteran's assertions regarding continuity of symptomatology.  Thus, the Board assigns minimal probative value to the second addendum opinion.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The Veteran has competently and credibly reported the in-service onset of his tinnitus symptoms, and continuity of symptomatology since such service.  The probative medical evidence supports a finding that the Veteran's tinnitus is at least as likely as not related to his active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

Increased Ratings

The Veteran claims that his lumbar spine disability warrants an initial disability rating in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding a veteran's increased evaluation claims, the Board must consider whether the veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015), and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 (2015) state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage and functional loss with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The provisions of 38 C.F.R. § 4.45 (2015) state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's lumbar spine disability is currently rated as 10 percent disabling under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5242.  Under the general rating formula for diseases and injuries of the spine, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2015), DC 5235-5243.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

VA medical records show ongoing treatment for a lumbar spine disability, including multiple nerve block injections, ongoing physical therapy, and medication for pain management.

In August 2009 the Veteran was afforded a VA general examination.  Upon musculoskeletal examination, there was no evidence of spinal ankylosis, or abnormalities of the spinal muscles such as guarding, spasm, or tenderness.

In December 2009, the Veteran was afforded an MRI of the spine that showed a L5 pars defect on the right, and minimal degenerative disease with disc bulging at L1-L2 and L3-L4.  There was no indication of spinal stenosis or nerve root compression.

In February 2010, the Veteran presented to a VA spine clinic for a consultation.  The Veteran reported that his pain was characterized by intermittent sharp ache in the legs, and a constant dull ache in the back that he rated at a 6 on a scale of 1 to 10.  The medical provider indicated that the Veteran's pain and tightness were noticeable.  Range of motion testing showed forward flexion to 45 degrees with low back pain, and extension to 15 degrees with low back pain.  Reflex and sensory testing were normal.  Palpation of the lumbar spine showed no significant tenderness or muscle spasm.  The Veteran was advised to get nerve blocks to assist with pain management, to begin physical therapy, and was prescribed medication for pain management.  

In physical therapy notes from February 2010 to March 2010, it was noted that the Veteran reported ongoing, constant lower back pain.  The Veteran's gait was normal.  Pain was noted on flexion and extension.

In an April 2010 spine rehabilitation note, it was reported that the Veteran had recently undergone a caudal epidural.  Range of motion testing showed forward flexion to 45 degrees until pain was noted, and extension to 15 degrees until pain was noted.

In a September 2010 spinal rehabilitation note, upon examination the Veteran had forward flexion to 30 degrees until pain was noted, and extension to 10 to 15 degrees until pain was noted.  An impression of low back pain, bilateral leg radicular symptoms, and likely internal disk disruption with annular tears was advanced.  At that time the Veteran reported that he had a particular severe pain flare-up brought on by gentle bending and lifting, and which had lasted for three weeks.  

The Veteran was afforded a VA spine examination in December 2010.  At that time, the Veteran reported ongoing back pain treated with nerve blocks, physical therapy, and medication.  He reported severe flare-ups every 2 to 3 weeks that generally lasted 1 to 2 days.  During a flare-up, the Veteran reported difficulty falling asleep, and that his range of motion was limited to the point that he had difficulty tying his shoes.  The Veteran also reported constant, mild, stabbing low back pain.  Upon physical examination, the Veteran's posture, head position, and gait were normal.  There was no cervical or thoracolumbar ankylosis.  

Upon examination of the muscles of the spine, there was no spasm, atrophy, guarding or weakness.  There was pain with motion and tenderness on both sides.  Range of motion testing showed forward flexion to 80 degrees, extension to 8 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion, and following repetitive motion.  The examiner did not indicate at what point pain was noted.  There were not additional limitations after three repetitions.  The Veteran's reflexes were normal.  The examiner noted that the Veteran will not usually bend forward so far because it would cause a flare-up.  The examiner diagnosed minimal degenerative changes of the lumbar spine, and bulging lumbar discs with radiating leg pain.

In a February 2011 VA spine rehabilitation note, upon examination the Veteran had forward flexion to 30 degrees until pain was noted, and extension to 15 degrees until pain was noted.  The medical provider opined that the Veteran should be discharged from the U.S. Marines Reserves because his low back pain was too severe.

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability has more closely approximated a 40 percent disability rating for the entire period on appeal.  See 38 C.F.R. 4.71a, DC 5242. In spine rehabilitation notes from February 2010 to February 2011, the Veteran's forward flexion was consistently to 30 degrees when pain was noted.  Those range of motion findings adequately took into consideration the additional functional limitations due to pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board finds them to be more indicative of the Veteran's actual range of motion. Thus, the Veteran's limitation of motion more nearly approximates the criteria for a 40 percent evaluation.

The Board acknowledges that the December 2010 VA examination indicated that the Veteran had forward flexion to 80 degrees, which under the rating schedule warrants a 10 percent disability rating.  The 2010 examiner, however, noted in the report that the Veteran was typically unable to bend to such a degree due to pain.  In light of the examiner's indication that the range of motion findings on that particular date were better than normal for the Veteran, the Board finds the repeated range of motion testing performed during multiple spine rehabilitation consultations to be more indicative of the Veteran's actual range of motion.

A higher rating is not warranted as there is no evidence of ankylosis of the lumbar spine, 38 C.F.R. § 4.71a, DC 5242 (2015), and the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability more closely approximates a 40 percent disability rating for the entire period on appeal.  The evidence of record shows that the Veteran's lumbar spine disability has been characterized by forward flexion of 30 to 45 degrees, without evidence of ankylosis.  Accordingly, entitlement to an initial disability rating of 4 percent for the Veteran's service connected lumbar spine disability is warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, DC 5242 (2015).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial disability rating of 40 percent for a lumbar spine disability is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


